COURT OF CHANCERY
                                  OF THE
                            STATE OF DELAWARE

                                                                  417 S. State Street
JOSEPH R. SLIGHTS III                                           Dover, Delaware 19901
 VICE CHANCELLOR                                              Telephone: (302) 739-4397
                                                              Facsimile: (302) 739-6179

                          Date Submitted: June 25, 2021
                           Date Decided: June 28, 2021


 Joseph C. Schoell, Esquire                    James M. Yoch, Jr., Esquire
 Faegre Drinker Biddle & Reath LLP             Kevin P. Rickert, Esquire
 222 Delaware Avenue, Suite 1410               Young Conaway Stargatt & Taylor, LLP
 Wilmington, DE 19801                          1000 North King Street
                                               Wilmington, DE 19801
 Corinne Elise Amato, Esquire
 Eric J. Juray, Esquire                        Michael W. McDermott, Esquire
 Jason W. Rigby, Esquire                       Peter C. McGivney, Esquire
 Prickett, Jones & Elliott, P.A.               Berger Harris LLP
 1310 King Street                              1105 North Market Street, 11th Floor
 Wilmington, DE 19801                          Wilmington, DE 19801

       Re:    Agspring Holdco, LLC, et al. v. NGP X US Holdings, L.P., et al.
               C.A. No. 2019-0567-JRS
              Agspring, LLC v. NGP X US Holdings, L.P.
               C.A. No. 2019-1021-JRS

Dear Counsel:

       I have reviewed the briefing on Defendant NGP X US Holdings, L.P.’s

Motion to Stay in C.A. No. 2019-0567-JRS (the “Motion”). For reasons explained

below, the Motion is granted.
Agspring Holdco, LLC, et al. v. NGP X US Holdings, L.P., et al.
  C.A. No. 2019-0567-JRS
Agspring, LLC v. NGP X US Holdings, L.P.
  C.A. No. 2019-1021-JRS
June 28, 2021
Page 2



         On March 10, 2021, an arbitration panel ruled that “[t]he clear and

unambiguous terms of the Services Agreement entitle NGP to advancement from

Agspring” in connection with this action (among others). 1 The Motion seeks a stay

of discovery pending the resolution of both parties’ Motions for Summary Judgment

in C.A. No. 2019-1021-JRS (the “Advancement Action”) to confirm or vacate the

arbitrators’ ruling.

         “The decision to grant or to deny a stay is one that lies within the discretion

of the trial court” as informed by notions of “comity, efficiency, or common sense.”2

Granting a stay is appropriate where it “would not prejudice the non-moving party

and where it would spare the moving party ‘unnecessary expense or burden.’” 3

         If Defendants prevail on their Motion for Summary Judgment in the

Advancement Action, and Plaintiffs are still unable or unwilling to advance fees, as


1
    Def. NGP X US Hldgs., L.P.’s Mot. to Stay (D.I. 181), Ex. 6, at 4.
2
 LightLab Imaging, Inc. v. Axsun Techs., Inc., 2012 WL 1764225, at *1 (Del. Ch. May 10,
2012) (citation omitted).
3
    Id. (citation omitted).
Agspring Holdco, LLC, et al. v. NGP X US Holdings, L.P., et al.
  C.A. No. 2019-0567-JRS
Agspring, LLC v. NGP X US Holdings, L.P.
  C.A. No. 2019-1021-JRS
June 28, 2021
Page 3



Agspring’s Chief Financial Officer has indicated might be the case,4 then there are

legitimate questions as to whether this action should be stayed until such time as

Plaintiffs’ advancement obligations are fulfilled. 5 This is not a determination I need

to make at this juncture, however; I need only conclude, as I have, that the incurrence

of further expenses in this action is unwarranted until the advancement issue is

resolved. This case is not expedited and there is no discernable prejudice to Plaintiffs

that will result from a brief stay for the relatively short time it will take the Court to

hear and decide the parties’ cross Motions for Summary Judgment in the

Advancement Action. 6




4
  Pl. Agspring Holdco, LLC’s Mot. for Prelim. Inj. (D.I. 164), Aff. of Bruce Chapin
(“Agspring and its subsidiaries do not have sufficient liquidity to pay NGP’s demand for
advancement and to continue to operate.”).
5
  Perryman v. Stimwave Techs. Inc., 2020 WL 2465720, at *4 (Del. Ch. May 13, 2020)
(“[A] delay in recognizing advancement rights may ultimately render those rights
illusory.”).
6
 Walker Digital, LLC v. Canon U.S.A., Inc., 2013 WL 12221415, at *1 n.1 (D. Del. Jan. 28,
2013) (“Where money damages will suffice to address a plaintiff’s injury, the delay
occasioned by a stay is less likely to result in undue prejudice.”).
Agspring Holdco, LLC, et al. v. NGP X US Holdings, L.P., et al.
  C.A. No. 2019-0567-JRS
Agspring, LLC v. NGP X US Holdings, L.P.
  C.A. No. 2019-1021-JRS
June 28, 2021
Page 4



      Based on the foregoing, I am satisfied the Court should exercise its discretion

under Court of Chancery Rule 26(c) to enter a protective order staying discovery

until the Court resolves the pending Motions for Summary Judgment, or until further

order of the Court.

      IT IS SO ORDERED.

                                      Very truly yours,

                                      /s/ Joseph R. Slights III